1. Approving the appointment of Mrs Androula Vassiliou as a Member of the Commission (
After the vote:
(FR) Mr President, please excuse me, I may be mistaken but I thought that when votes were about people they had to remain secret, which has not been the case. However, maybe because this is about members of the Commission, that is not the case. I do not know. Anyway, this has been public because my fellow Members' lights have been lit differently according to whether they voted for, against or abstained.
Mr Gollnisch, you are completely right in the second part of your conclusion: it was a roll-call vote, and it is in the nature of roll-call votes that we can identify by name how each Member voted.